Citation Nr: 1516601	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  13-04 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder.

2.  Entitlement to service connection for a bilateral shoulder disorder.

3.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1965 to August 1988.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina (RO).


REMAND

The Veteran claims that he has bilateral shoulder, bilateral knee, and low back disorders related to his military service.  Although the RO has attempted to obtain the service treatment records from his 23 years of active duty service, it has been unable to do so.  As his service treatment records are unavailable, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule in this case.  See O'Hare v. Derwinski, 1 Vet. App. at 367 (1991).  Additionally, the Board notes at the outset that lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Accordingly, the Veteran and other lay witnesses are competent to describe the events they saw, including the symptoms experienced by the Veteran and witnessed by others, during his active duty service.

In this regard, the Veteran has not been afforded VA examinations with respect to his claims.  

While the record contains a June 2014 medical opinion from a VA physician  reportedly based on a review of the Veteran's "medical history and exam," the Board finds that this opinion is not adequate to establish service connection for the Veteran's claimed disorders.  Specifically, the opinion states that, it is "at least as likely as not" that the Veteran's "osteoarthritis/degenerative joint disease, [] based on evidence of prior surgeries and symptoms as well as prior occupation from service," is "more likely than not [] related to his long career in the Air Force."  The opinion goes on to state that the examiner arrived at this conclusion "by the start dates of the complaints and the subsequent surgeries that were performed on the patient to treat the various joint complaints; knees and shoulder."  In rendering this opinion, however, it does not appear that the physician reviewed all of the pertinent evidence of record, to include private medical records and records of his Tricare treatment indicating that the Veteran sustained post-service orthopedic injuries.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that one of the factors in assessing the probative value of a medical opinion is the physician's access to the claims file.)  See also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an incomplete factual premise is not probative).  Additionally, the June 2014 physician stated that the opinion was rendered following a "current exam," yet there is no examination of record associated with the claims file.  Finally, the medical opinion is ambiguous as to the specific diagnoses alleged to be related to the Veteran's military service, as the examiner only referred to the Veteran's osteoarthritis and degenerative joint disease but did not clearly identify the affected joints.

Given the Veteran has not been afforded a VA examination, coupled with the heightened duty to assist in this case, the Board finds a remand is necessary to afford the Veteran an adequate VA examination for his claimed disorders.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.

Regardless of the Veteran's response, the RO must obtain all outstanding VA medical records pertinent to the claims.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must be afforded an appropriate VA examination to determine whether any currently or previously diagnosed bilateral knee, bilateral shoulder, and/or low back disorders found are related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination reports that these records have been reviewed.  Following the clinical examination, the examiner must identify all knee, shoulder, and low back disorders present during the pendency of the claim.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's medical history, the examiner must state whether any currently or previously diagnosed bilateral knee, bilateral shoulder, and/or low back disorders are related to the Veteran's active duty service.  

In providing the requested opinions, the examiner must discuss and consider all lays statements of record, including the Veteran's competent lay statements regarding the onset and progression of the disorders, and assume such statements are credible for purposes of the requested opinions.  Additionally, the examiner must discuss and consider the Veteran's post-service medical records showing treatment of his orthopedic symptomatology.  

A complete rationale for all opinions must be provided.  
If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the scheduled examinations, documentation must be obtained which shows that notice scheduling the examinations was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

5.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claims.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he 
may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 




_________________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

